Exhibit 10.z

LOGO [g58846img001.jpg]

 

3330 Cumberland Blvd., Suite 800

   ph/ 678.742.8000

Atlanta, Georgia 30339

   fx/ 678.742.3000 

March 4, 2005

Mr. Calvin Johnston

Personal & Confidential

Dear Calvin:

I am pleased to confirm our offer for you to return to the US as CEO of Russell
Athletic, based in Atlanta, Georgia. Upon your acceptance, you will be
recommended to the Board of Directors for election as a corporate officer at the
next formal board meeting. You will report to Jon Letzler, President and COO.

COMPENSATION: Your annual salary will be $270,000, subject to annual merit
increases in conjunction with our performance review process each March
beginning in 2006. In addition, you will be eligible for an annual cash bonus of
50% of base salary at target, with a maximum of 100%. The bonus is based on the
achievement of specified annual financial objectives. For 2005, we will
guarantee your Russell Athletic portion of your bonus payout at 40%.

LONG TERM INCENTIVE GRANT: You will continue to be eligible to participate in
Russell’s long term incentive programs in accordance with the terms of such
programs, which include the fiscal 2004-2005 Performance Share Award Program.
For the 2004-2005 performance period, you have already received 5,000 Shares. In
addition, with this promotion you will receive another grant of 3,000 shares of
which 2,400 are performance based at the target level and 600 are time lapse
restricted shares which will vest at the end of the performance period (December
31, 2005). The time vested restricted stock will be awarded in early 2006.

BENEFITS: Our US benefit package offers you many individual options to meet your
financial and welfare needs, including Russell’s Executive Physical Program and
membership at a luncheon club. In addition, you will be eligible for four
(4) weeks vacation annually.

You will also participate in Russell’s Supplemental Executive Retirement Plan
(SERP). Under the SERP, you would be eligible for a retirement benefit equal to
approximately 2% of your average pay based on the highest 36 consecutive months
out of the final 120 months of employment, less any benefits under Russell’s
qualified defined benefit and excess plans. SERP participation begins effective
with your acceptance of this offer. Ed Flowers, our SVP, Human Resources, is
available to share specific benefit information with you. Please don’t hesitate
to call Ed.

RELOCATION: We will pay moving expenses in accordance with our relocation
policy. An allowance for incidental expenses also will be included (maximum
$20,000).



--------------------------------------------------------------------------------

Mr. Calvin Johnston

Page 2

 

If you have any questions or wish to clarify any elements of this offer, please
call either Ed Flowers 678/742-8102 or me at 678/742-8200. Calvin, we hope this
offer meets your expectations and we believe this position is an excellent
opportunity for you.

Sincerely,

 

/s/ Jon Letzler

Jon Letzler

President and COO

 

AGREED:

   

/s/ Calvin Johnston

        April 11, 2005    

Calvin Johnston

    Date